Order, dated June 25, 1959, setting aside a verdict for $35,000 in favor of plaintiff on the ground of excessiveness and ordering a new trial, and denying defendant’s motions to dismiss, unanimously affirmed, with costs to the defendants-respondents-appellants. The time specified by the Trial Term in which the plaintiff might stipulate to a reduction of the verdict having passed, such time is not extended, and it follows that the verdict stands set aside as excessive unconditionally. Concur — Rabin, J. P., Valente, McNally and Bergan, JJ.